

116 HR 1455 IH: To protect States and individuals in States that have laws which permit the use of cannabis, and for other purposes.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1455IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. Lee of California (for herself, Mr. Blumenauer, Mr. Neguse, Mr. Perlmutter, Mr. Khanna, Ms. Pressley, and Ms. Gabbard) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Financial Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo protect States and individuals in States that have laws which permit the use of cannabis, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Restraining Excessive Federal Enforcement & Regulations of Cannabis Act of 2019 or the REFER Act of 2019. 2.Limitation on the use of fundsNone of the funds made available by any Act of Congress to any department or agency of the United States may be used to—
 (1)prevent a State or unit of local government from implementing or maintaining its State law or regulation that authorizes the use, distribution, possession, or cultivation of cannabis;
 (2)detain, prosecute, sentence, or initiate civil proceedings against an individual, business or property, that is involved in the cultivation, distribution, possession, dispensation, or use of cannabis, in accordance with the law or regulation of the State or unit of local government in which the individual is located; or
 (3)penalize a financial institution solely because the institution provides financial services to an entity that is a manufacturer, producer, or a person that participates in any business or organized activity that involves handling cannabis or cannabis products, or any related activity, and engages in such activity pursuant to a law or regulation established by a State or a unit of local government in which the financial institution is located.
 3.DefinitionsIn this Act: (1)The term financial institution has the meaning given such term in section 5312 of title 31, United States Code.
 (2)The term State means any State, the District of Columbia, any territory or possession of the United States, or any Indian tribal government.
			